DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-18, 34-37, 39-46, 57, 59, 61-68, 70-85, and 87 have been considered but are moot because the rejections have been withdrawn in light of the amendments and the Examiner’s Amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin B. Matthew (Reg. No. 62,430) on 02/14/2022.
The application has been amended as follows: 

Please replace Claim 1 with - 1. (Currently Amended) A method for compressing audio data comprising:
obtaining a sequence of digitized samples of an audio signal;
performing a transform using the sequence of digitized samples, to generate a plurality of spectral lines;

quantizing the group of spectral lines to generate a group of quantized values;
wherein quantizing the group of spectral lines to generate the group of quantized values comprises:
performing a specialized rounding operation on a spectral line selected from the group of spectral lines, wherein the selected spectral line is selected based on a selection bias favoring higher frequency spectral lines; and
using the specialized rounding operation to force a group parity value, computed for the group of quantized values, to a predetermined parity value; and
outputting one or more data frames based on the group of quantized values;
compressing the one or more data frames to generate compressed digital data; and
encoding the compressed digital data to generate one or more channel bits.

Please replace Claim 34 with - 34. (Currently Amended) An encoder for compressing audio data comprising:
a transform compute device configured to receive a sequence of digitized samples of an audio signal and compute a transform using the sequence of digitized samples of the audio signal, to generate a plurality of spectral lines; [[and]]
a quantizer configured to obtain a group of spectral lines from the plurality of spectral lines and quantize the group of spectral lines to generate a group of quantized values, wherein the quantizer is configured to quantize the group of spectral lines to generate the group of quantized values by performing a specialized rounding operation on a spectral line selected from the group of spectral lines, wherein the selected spectral line is selected based on a selection bias favoring higher frequency spectral lines, and wherein the quantizer is configured to use the specialized rounding operation to force ;
a compression device configured to compress the one or more data frames to generate compressed digital data; and
an encoder configured to encode the compressed digital data to generate one or more channel bits.

Please replace Claim 57 with - 57. (Currently Amended) A non-transitory computer-readable medium storing instructions therein for execution by one or more processing units, comprising instructions to:
obtain a sequence of digitized samples of an audio signal;
perform a transform using the sequence of digitized samples, to generate a plurality of spectral lines;
obtain a group of spectral lines from the plurality of spectral lines;
quantize the group of spectral lines to generate a group of quantized values;
wherein the instructions to quantize the group of spectral lines to generate the group of quantized values comprise instructions to:
perform a specialized rounding operation on a spectral line selected from the group of spectral lines, wherein the selected spectral line is selected based on a selection bias favoring higher frequency spectral lines; and
use the specialized rounding operation to force a group parity value, computed for the group of quantized values, to a predetermined parity value; and
output one or more data frames based on the group of quantized values;
compress the one or more data frames to generate compressed digital data; and
encode the compressed digital data to generate one or more channel bits.

Please replace Claim 59 with - 59. (Currently Amended) A system for compressing audio data comprising;
means for obtaining a sequence of digitized samples of an audio signal;
means for performing a transform using the sequence of digitized samples, to generate a plurality of spectral lines;
means for obtaining a group of spectral lines from the plurality of spectral lines;
means for quantizing the group of spectral lines to generate a group of quantized values;
wherein the means for quantizing the group of spectral lines to generate the group of quantized values comprises:
means for performing a specialized rounding operation on a spectral line selected from the group of spectral lines, wherein the selected spectral line is selected based on a selection bias favoring higher frequency spectral lines; [[and]]
means for using the specialized rounding operation to force a group parity value, computed for the group of quantized values, to a predetermined parity value; and
means for outputting one or more data frames based on the group of quantized values;
means for compressing the one or more data frames to generate compressed digital data; and
means for encoding the compressed digital data to generate one or more channel bits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-4, 6-18, 34-37, 39-46, 57, 59, 61-68, 70-85, and 87 allowed.
The following is an examiner’s statement of reasons for allowance: None of Silverstein, Jax, Reznik, Au, nor Sen teaches the limitations of the claims. Specifically, none of the cited prior art teach a selection of a spectral line based on a bias favoring higher frequency spectral lines. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations of the specified claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0221492 A1 para [0064] teaches grouping lines of a parametrized line spectrum; US 2016/0027448 A1 para [0005], [0011] teaches quantizers mapping lines of a spectrum signal and groups of spectral lines, as well as rounding during a quantization process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658